DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
3.	Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, “high-thermal-conductivity” needs to be defined.  In claim 8, ‘low-modulus” needs to be defined.
Allowable Subject Matter

4.	Claims 1-10 will be allowed when the above rejections are overcome.
5.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Mataya et al. (US 2014/0328024).
Mataya et al. disclose a thermal interface material (TIM) pad for dissipating heat from a component in an electronic device, the TIM pad comprising: a plurality of TIM 
Thus, Mataya et al. do not teach or fairly suggest the claimed thermal interface material, which is obtained by bending and folding, optional horizontal pressing and optional high-temperature treatment of a laminated structure, wherein 5two-dimensional high-thermal-conductivity nano-sheets on the upper surface and the lower surface of the thermal interface material have a horizontal stack structure, and two-dimensional high-thermal-conductivity nano-sheets located in intermediate part between the upper surface and the lower surface of the thermal interface material have both a vertical stack structure and a curved stack structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/HUI H CHIN/Primary Examiner, Art Unit 1762